The opinion of the court was, in substance, as follows :

Per Curiam.

This is to be regarded as a case of maintenance, in buying and selling a pretended title. The respondents, claiming under Connecticut, sold lands within the actual jurisdiction of Pennsylvania, and held adversely by that state. The respondents state'that both parties knew that a controversy existed between the different claimants under the two states ; and that in consequence *of such controversy the lands were quit-claimed, for 23 cents per acre, when they were, in fact, worth two dollars an acre. The prayer of the appellants is, that the respondents may refund the money which they have received, and be perpetually enjoined from taking out execution on the judgment, and from assigning or suing the third note.
. The individual states have submitted their interfering territorial claims to the judiciary of the United States, and, in respect to those rights, are to be deemed to have ceded their sovereignty to the United States, and to be so far considered as corporations. .Their rights to pass land must be judged of by the same rules of common law as the rights of other persons, natural or politic ; and before they can convey land held adversely, they must reduce their right to possession by suit. Conveyances, otherwise, are acts of maintenance, and are no consideration for a contract. The vendee in the present case purchased knowingly, and was therefore in equal fault; and the rule, that in pari delicto potior est con~ ditiopossidentis, must be applied to them; and a court of *423equity will not relieve either, but leave them to pursue their remedies (if any they have) at law.
The decree of the chancellor was, therefore, right in dismissing the bill, and the same must be affirmed. Each party must pay his own costs in the court below, and on. the appeal.
Judgment affirmed.(a)(b)

(a) [Old note.] The above is the substance of the opinion as delivered by Mr. Justice Benson, in which the majority of the court concurred. Benson, J., Kent, J. and Radcliff, J. were of opinion that the court, being in possession of the merits of the cause, in order to prevent further litigation, ought to have modified the decree, so as perpetually to enjoin the respondents from assigning or suing on the note ; but Lewis, J. and a majority were for affirming the decree as it stood. (See Whitaker v. Cone, ante, 58.)


(b) See Bro. Max. 325, and authorities cited in the notes. The maxim, In pari delicto potior est conditio possidentis applies to actions brought to recover money paid on a fraudulent contract by a party to the fraud, as upon an unlawful bet, insurance, gambling or stock contract, or in consideration of tho composition of á felony, or upon a contract in violation of the statute against champerty and maintenance, or upon the sale of an office. The principal is illustrated in a body of cases too numerous to be cited. A few of these, however, are given. (Best v. Strong, 2 Wend. 319. M’Cullum v. Gourlay, 8 Johns. R. 147. Rust v. Gott, 9 Cow. 169. Burt v. Place, 6 id. 431. Greenwood v. Curtiss, 6 Mass. 381. Pearson v. Lord, id. 84. Barnard v. Crane, 1 Tyler, 457. Babcock v. Thompson, 3 Pickering, 446. Worcester v. Eaton, 11 Massachusetts, 368. Denny v. Lincoln, 5 id. 385. Merwin v. Huntington, 2 Conn. 209. Perkins v. Eaton, 3 New Hamp. 152. Groton v. Waldoborough, 2 Fairf. 306. Livingston v. Wootars, 1 Nott & M’Cord, 175.)